Exhibit 10.1



 

Ur-Energy Inc.

 

 

 

Restricted Share Unit Plan

 

 

 

Originally Effective May 7, 2010

 

As amended and restated on March 23, 2015

 

 

 

 

 

Table of Contents

 

 



Article 1 GENERAL PROVISIONS 4 1.1 Purpose 4 1.2 Definitions 4 1.3 Effective
Date 6 1.4 Governing Law; Subject to Applicable Regulatory Rules 6 Article 2
ELIGIBILITY AND PARTICIPATION 7 2.1 Eligibility 7 2.2 Rights Under the Plan 7
2.3 Copy of Plan 7 2.4 Limitation on Rights 7 2.5 Grant Agreements 7 2.6 Maximum
Number of Common Shares 7 Article 3 RESTRICTED SHARE UNITS 8 3.1 Grant of
Restricted Share Units 8 3.2 Redemption of Restricted Share Units 8 3.3
Compliance With Tax Requirements 8 3.4 Payment of Dividend Equivalents 9 3.5
Adjustments 9 3.6 Offer for Common Shares – Change of Control 9 Article 4 EVENTS
AFFECTING ENTITLEMENT 10 4.1 Termination of Employment or Election as a Director
10 4.2 Death 10 4.3 No Grants Following Last Day of Active Employment 11
Article 5 ADMINISTRATION 11 5.1 Transferability 11 5.2 Administration 11 5.3
Records 12 5.4 Statements 12 5.5 Legal Compliance 12 Article 6 AMENDMENT AND
TERMINATION 12 6.1 Amendment 12



6.2 Termination of Plan 13 Article 7 GENERAL 13 7.1 Rights to Common Shares 13
7.2 No Right to Employment 14 7.3 Right to Funds 14 7.4 Successors and Assigns
14 7.5 Severability 14 7.6 Code Section 409A 14



 

- 3 -

 

 

Article 1
GENERAL PROVISIONS

 

1.1                          Purpose

 

This Restricted Share Unit Plan is established as a vehicle by which
equity-based incentives may be awarded to retain employees, to recognize and
reward their significant contributions to the long-term success of the
Corporation including to align the employees and directors interests more
closely with the shareholders of the Corporation.

 

1.2                          Definitions

 

As used in the Plan, the following terms have the following meanings:

 

(a)“Board” means the Board of Directors of the Corporation;

 

(b)“Change of Control” includes:

 

(i)the acquisition by any persons acting jointly or in concert (as determined by
the Securities Act (Ontario)), whether directly or indirectly, of voting
securities of the Corporation that, together with all other voting securities of
the Corporation held by such persons, constitute in the aggregate more than 50%
of all outstanding voting securities of the Corporation;

 

(ii)an amalgamation, arrangement or other form of business combination of the
Corporation with another corporation that results in the holders of voting
securities of that other corporation holding, in the aggregate, more than 50% of
all outstanding voting securities of the corporation resulting from the business
combination;

 

(iii)the sale, lease or exchange of all or substantially all of the property of
the Corporation to another person, other than in the ordinary course of business
of the Corporation or to a Related Entity; or

 

(iv)any other transaction that is deemed to be a “Change of Control” for the
purposes of this Plan by the Board in its sole discretion;

 

provided, however, with respect to Section 409A Covered Awards, a transaction
will not be deemed to be a Change in Control unless such transaction constitutes
a “change in control event” within the meaning of Section 409A of the Code.

 

(c)“Code” means the US Internal Revenue Code of 1986, as amended;

 

(d)“Committee” means the Compensation Committee of the Board or such other
persons designated by the Board;

 

(e)“Common Share” means a common share in the capital of the Corporation;

 

(f)“Corporation” means Ur-Energy Inc. and its successors and assigns;

 

- 4 -

 



(g)“Director” means a non-Employee director of the Board of the Corporation;

 

(h)“Dividend” means a dividend declared and payable on a Common Share in
accordance with the Corporation’s dividend policy as the same may be amended
from time to time (an “Ordinary Dividend”), and may, in the discretion of the
Committee, include a special or stock dividend (a “Special Dividend”) declared
and payable on a Common Share;

 

(i)“Eligible Person” means an Employee or a Director who is designated as an
Eligible Person pursuant to Section 2.1;

 

(j)“Employee” means an employee of the Corporation or a Subsidiary;

 

(k)“Fair Market Value” means the closing price of the Common Shares on the
Toronto Stock Exchange on the Business Day immediately prior to the Redemption
Date, or if the shares are not listed on the Toronto Stock Exchange, then on
such other stock exchange or quotation system as may be selected by the
Committee, provided that, if the Common Shares are not listed or quoted on any
other stock exchange or quotation system, then the Fair Market Value will be the
value determined by the Committee in its sole discretion acting in good faith;

 

(l)“Grant Date” means any date determined from time to time by the Committee as
a date on which a grant of Restricted Share Units will be made to one or more
Eligible Persons under this Plan;

 

(m)“Officer” means a person who is an officer of the Corporation within the
meaning of Section 1 of the Securities Act (Ontario).

 

(n)“Plan” means the Ur-Energy Inc. Restricted Share Unit Plan, as amended from
time to time;

 

(o)“Redemption Date” in respect of any Restricted Share Unit means (A) for
Restricted Share Units issued prior to Amended Effective Date, (i) 50% of such
Restricted Share Unit on the first anniversary of the Grant Date on which such
Restricted Share Unit was granted to the Eligible Person, and (ii) 50% of such
Restricted Share Unit on the second anniversary of the Grant Date on which such
Restricted Share Unit was granted to the Eligible Person, and (B) for Restricted
Shares Units issued on or after Amended Effective Date, 100% of such Restricted
Share Unit on the second anniversary of the Grant Date on which such Restricted
Share Unit was granted to the Eligible Person, unless (a) an earlier date has
been approved by the Committee as the Redemption Date in respect of such
Restricted Share Unit (provided, however, that the Committee shall not designate
an earlier Redemption Date in respect of Section 409A Covered Awards), or (b)
Section 3.6, 4.1, 4.2 or 6.2, is applicable, in which case the Redemption Date
in respect of such Restricted Share Unit shall be the date established as such
in accordance with the applicable Section; provided that, notwithstanding any
other provision hereof, in no event will the Redemption Date in respect of any
Restricted Share Unit be after the end of the calendar year which is three years
following the end of the year in which services to which the grant of such
Restricted Share Unit relates were performed by the Employee or Director to whom
such Restricted Share Unit was granted;

 

- 5 -

 



(p)“Reorganization” means any declaration of any stock dividend (other than a
Special Dividend in respect of which the Committee, in its discretion,
determines that Eligible Persons are to be paid a cash amount pursuant to
Section 3.4), stock split, combination or exchange of shares, merger,
consolidation, recapitalization, amalgamation, plan of arrangement,
reorganization, spin-off or other distribution (other than Ordinary Dividends)
of the Corporation assets to shareholders or any other similar corporate
transaction or event which the Committee determines affects the Common Shares
such that an adjustment is appropriate to prevent dilution or enlargement of the
rights of Eligible Persons under this Plan;

 

(q)“Restricted Share Unit” means one notional Common Share (without any of the
attendant rights of a shareholder of such Common Share, including the right to
vote such Common Share and the right to receive dividends thereon, except to the
extent otherwise specifically provided herein) credited by bookkeeping entry to
a notional account maintained by the Corporation in respect of an Eligible
Person in accordance with this Plan; and

 

(r)“Section 409A Covered Award” means any Award granted under the Plan after the
Amended Effective Date that constitutes “non-qualified deferred compensation”
subject to Section 409A of the Code.

 

(s)“Separation from Service” has the meaning set forth in Treasury Regulation
1.409A-1(h) applying the default rules thereunder.

 

(t)“Specified Employee” means a “specified employee” within the meaning of
Section 409A(a)(2)(B) of the Code using the identification methodology selected
by the Corporation from time to time, or if none, the default methodology set
forth in Section 409A of the Code.

 

(u)“Subsidiary” has the meaning set out in the Securities Act (Ontario).

 

1.3                          Effective Date

 

The Plan was originally effective May 7, 2010 with respect to the Eligible
Person payable commencing in and with respect to the 2010 fiscal year. The Plan,
as amended, is effective March 23, 2015. No Common Shares may be issued under
the Plan until and unless all required regulatory and shareholder approvals have
been obtained with respect to the issuance of Common Shares hereunder.

 

1.4                          Governing Law; Subject to Applicable Regulatory
Rules

 

The Plan shall be governed by and construed in accordance with the laws of the
Province of Ontario and the federal laws of Canada applicable therein. The
provisions of the Plan shall be subject to the applicable by-laws, rules and
policies of the Toronto Stock Exchange and applicable securities legislation.



- 6 -

 

 

 

Article 2
ELIGIBILITY AND PARTICIPATION

 

2.1                          Eligibility

 

This Plan applies to those Employees and Directors whom the Committee designates
as eligible for a grant of Restricted Share Units pursuant to Section 3.1. The
Committee shall make such a designation prior to each Grant Date.

 

2.2                          Rights Under the Plan

 

Subject to Article 4 and Article 5, an Eligible Person who has been granted
Restricted Share Units shall continue to have rights in respect of such
Restricted Share Units until such Restricted Share Units have been redeemed for
cash or shares in accordance with this Plan.

 

2.3                          Copy of Plan

 

The Corporation shall provide each Eligible Person with a copy of this Plan
following the initial grant of Restricted Share Units to such Eligible Person
and shall provide each Eligible Person with a copy of all amendments to this
Plan.

 

2.4                          Limitation on Rights

 

Nothing in this Plan shall confer on any Employee or Director any right to be
designated as an Eligible Person or to be granted any Restricted Share Units.
There is no obligation for uniformity of treatment of Eligible Persons or any
group of Employees, Directors or Eligible Persons, whether based on salary or
compensation, grade or level or organizational position or level or otherwise. A
grant of Restricted Share Units to an Eligible Person on one or more Grant Dates
shall not be construed to create a right to a grant of Restricted Share Units on
a subsequent Grant Date.

 

2.5                          Grant Agreements

 

Each grant of Restricted Share Units shall be evidenced by a written agreement
executed by the Eligible Person in substantially the form appended hereto. An
Eligible Person will not be entitled to any grant of Restricted Share Units or
any benefit of this Plan unless the Eligible Person agrees with the Corporation
to be bound by the provisions of this Plan. By entering into an agreement
described in this Section 2.5, each Eligible Person shall be deemed conclusively
to have accepted and consented to all terms of this Plan and all bona fide
actions or decisions made by the Committee. Such terms and consent shall also
apply to and be binding on the legal representative, beneficiaries, heirs and
successors of each Eligible Person.

 

2.6                          Maximum Number of Common Shares

 

Notwithstanding any provision herein, the aggregate number of Common Shares
which may be issuable upon the redemption of all Restricted Share Units under
the Plan, in combination with the aggregate number of Common Shares which may be
issuable under any and all of the Corporation’s equity incentive plans in
existence from time to time, including the Corporation’s Stock Option Plan 2005,
as amended from time to time, shall not exceed ten percent (10%) of the issued
and outstanding shares of the Corporation as at the Grant Date of each
Restricted Share Unit under the Plan or such greater number of Common Shares as
shall have been duly approved by the Board and, if required by the rules or
policies of the Toronto Stock Exchange or any other stock exchange on which the
Common Shares of the Corporation may then be listed, by the shareholders of the
Corporation. No fractional Common Shares may be issued under the Plan.



- 7 -

 

 

Article 3
RESTRICTED SHARE UNITS

 

3.1                          Grant of Restricted Share Units

 

On each Grant Date, the Committee shall designate Eligible Persons and determine
the number of Restricted Share Units to be granted to each Eligible Person in
the Committee’s sole discretion.

 

3.2                          Redemption of Restricted Share Units

 

(a)Unless redeemed earlier in accordance with this Plan, the Restricted Share
Units of each Eligible Person will be redeemed on or within thirty (30) days
after the Redemption Date for cash or Common Shares, as determined by the
Committee, for an amount equal to the Fair Market Value of a Restricted Share
Unit.

 

(b)If the Committee determines that any Restricted Share Units are to be
redeemed for Common Shares, the Eligible Person will be entitled to receive and
the Corporation will issue to the Eligible Person a number of Common Shares
equal to the Fair Market Value of the Restricted Share Units (net of any
applicable statutory withholdings) that have vested on the Redemption Date.

 

3.3                          Compliance With Tax Requirements

 

In taking any action hereunder, or in relation to any rights hereunder, the
Corporation and each Eligible Person shall comply with all provisions and
requirements of any income tax, pension plan, or employment or unemployment
insurance legislation or regulations of any jurisdiction which may be applicable
to the Corporation or Eligible Person, as the case may be. The Corporation shall
have the right to deduct from all payments made to the Employee in respect of
the Restricted Share Units, whether in cash or Common Shares, any federal,
provincial, local, foreign or other taxes, Canadian Pension Plan or Employment
Insurance Commission or other deductions required by law to be withheld with
respect to such payments. The Corporation may take such other action as the
Board or the Committee may consider advisable to enable the Corporation and any
Eligible Person to satisfy obligations for the payment of withholding or other
tax obligations relating to any payment to be made under this Plan. Each
Eligible Person (or the heirs and legal representatives of the Eligible Person)
shall bear any and all income or other tax imposed on amounts paid to the
Eligible Person (or the heirs and legal representatives of the Eligible Person)
under this Plan, including any taxes, interest or penalties resulting from the
application of Section 409A of the Code. If the Board or the Committee so
determines, the Corporation shall have the right to require, prior to making any
payment under this Plan, payment by the recipient of the excess of any
applicable Canadian or foreign federal, provincial, state, local or other taxes
over any amounts withheld by the Corporation, in order to satisfy the tax
obligations in respect of any payment under this Plan. If the Corporation does
not withhold from any payment, or require payment of an amount by a recipient,
sufficient to satisfy all income tax obligations, the Eligible Person shall make
reimbursement, on demand, in cash, of any amount paid by the Corporation in
satisfaction of any tax obligation. Notwithstanding any other provision hereof,
in taking such action hereunder, the Board and the Committee shall endeavour to
ensure that the payments to be made hereunder will not be subject to the “salary
deferral arrangement” rules under the Income Tax Act (Canada), as amended, or
income tax legislation of any other jurisdiction.

 

- 8 -

 



3.4                          Payment of Dividend Equivalents

 

When Dividends are paid on Common Shares, an Eligible Person shall be credited
with Dividend equivalents in respect of the Restricted Share Units credited to
the Eligible Person’s account as of the record date for payment of Dividends.
Such Dividend equivalents shall be converted into additional Restricted Share
Units (including fractional Restricted Share Units) based on the Fair Market
Value per Common Share on the date credited, and such new Restricted Share Units
shall be paid at the same time as the Restricted Share Units to which the
Dividend equivalents related.

 

3.5                          Adjustments

 

If any change occurs in the outstanding Common Shares by reason of a
Reorganization, the Committee, in its sole discretion, and without liability to
any person, shall make such equitable changes or adjustments, if any, as it
considers appropriate, in such manner as the Committee may consider equitable,
to reflect such change or event including, without limitation, adjusting the
number of Restricted Share Units credited to Eligible Persons and outstanding
under the Plan, provided that any such adjustment will not otherwise extend the
Redemption Date otherwise applicable. The Corporation shall give notice to each
Eligible Person of any adjustment made pursuant to this section and, upon such
notice, such adjustment shall be conclusive and binding for all purposes. The
existence of outstanding Restricted Share Units shall not affect in any way the
right or power and authority of the Corporation or its shareholders to make or
authorize any alteration, recapitalization, reorganization or any other change
in the Corporation’s capital structure or its business or any merger or
consolidation of the Corporation, any issue of bonds, debentures or preferred or
preference shares (ranking ahead of the Common Shares or otherwise) or any right
thereto, or the dissolution or liquidation of the Corporation, any sale or
transfer of all or any part of its assets or business or any corporate act or
proceeding whether of a similar character or otherwise.

 

3.6                          Offer for Common Shares – Change of Control

 

Notwithstanding anything else herein to the contrary, in the event of a Change
of Control, then the Corporation shall redeem 100% of the Restricted Share Units
granted to the Eligible Persons and outstanding under the Plan as soon as
reasonably practical, but no later than thirty (30) days following the
Redemption Date for cash. For the purposes of this Section 3.6: (i) the
Redemption Date shall be the date on which the Change of Control occurs, and
(ii) the Fair Market Value of a Restricted Share Unit shall be the greater of
(i) the closing price per Common Share on the Toronto Stock Exchange on the
Business Day immediately preceding the Redemption Date, and (ii) the price at
which Common Shares are taken up under the Change of Control, as applicable.

 

- 9 -

 



Article 4
EVENTS AFFECTING ENTITLEMENT

 

4.1                          Termination of Employment or Election as a Director

 

(a)Voluntary Termination or Termination for Cause. If an Eligible Person is
terminated by the Corporation for cause (as determined by the Corporation), or
if an Eligible Person, voluntarily terminates employment for any reason or
resigns as a Director, as applicable, all of the Eligible Person’s Restricted
Share Units shall be cancelled and no amount shall be paid by the Corporation to
the Eligible Person in respect of the Restricted Share Units so cancelled.

 

(b)Involuntary Termination. The Restricted Share Units of an Eligible Person,
other than a Director, who is involuntarily terminated by the Corporation, for
reasons other than cause, shall be redeemed for cash at the Fair Market Value of
a Restricted Share Unit on the Redemption Date. For the purposes of this Section
4.1(b) the Redemption Date shall be:

 

(i)for Restricted Share Units other than Section 409A Covered Awards, the date
on which the employment of the Eligible Person, other than a Director, is
terminated irrespective of any entitlement of the Eligible Person to notice, pay
in lieu of notice or benefits beyond the termination date, and

 

(ii)for Section 409A Covered Awards, the date of the Eligible Person’s
Separation from Service; provided, however, that if on such date the Eligible
Person is a Specified Employee, then to the extent required by Section
409A(a)(2)(B) of the Code, the Redemption Date shall be the earlier of (i) the
expiration of the six (6)-month period measured from the date of the Eligible
Person’s Separation from Service, and (ii) the date of the Eligible Person’s
death (the “Delay Period”).

 

(c)Termination related to Directors. The Restricted Share Units of a Director,
who is not re-elected at an annual or special meeting of shareholders shall be
redeemed for cash at the Fair Market Value of a Restricted Share Unit on the
Redemption Date. For purposes of this Section 4.1(c), the Redemption Date shall
be:

 

(i)for Restricted Share Units other than Section 409A Covered Awards, the date
on which the annual or special meeting is held, and

 

(ii)for Section 409A Covered Awards, the date of the Eligible Person’s
Separation from Service.

 

(d)Retirement of Officers and Directors. Any unvested Restricted Share Units
held by the Officer or Director will become fully vested upon such Officer’s or
Director’s “Retirement,” which shall mean such Officer’s or Director’s voluntary
termination of employment or cessation of services to the Corporation when the
Officer’s or Director’s age plus years of service with the Corporation (in each
case measured in complete, whole years) equals or exceeds 65, provided that at
the date of termination such Officer or Director has completed at least five
years of service with the Corporation. Such Restricted Share Units shall be
redeemed in accordance with Section 3.2 on their originally scheduled Redemption
Dates.

 

- 10 -

 



4.2                          Death

 

All of the Restricted Share Units of an Eligible Person who dies shall be
redeemed in accordance with Section 3.2. For the purposes of the foregoing, the
Redemption Date shall be the date of the Eligible Person’s death.

 

4.3                          No Grants Following Last Day of Active Employment

 

In the event of termination of any Eligible Person’s employment with the
Corporation, such Eligible Person shall not be granted any Restricted Share
Units pursuant to Section after the last day of active employment of such
Eligible Person. Without limiting the generality of the foregoing and of Section
2.4, notwithstanding any other provision hereof, and notwithstanding any
provision of any employment agreement between any Eligible Person and the
Corporation, no Eligible Person will have any right to be awarded additional
Restricted Share Units, and shall not be awarded any Restricted Share Units,
pursuant to Section 3.1 after the last day of active employment of such Eligible
Person on which such Eligible Person actually performs the duties of the
Eligible Person’s position, whether or not such Eligible Person receives a lump
sum payment of salary or other compensation in lieu of notice of termination, or
continues to receive payment of salary, benefits or other remuneration for any
period following such last day of active employment. Notwithstanding any other
provision hereof, or any provision of any employment agreement between the
Corporation and an Eligible Person, in no event will any Eligible Person have
any right to damages in respect of any loss of any right to be awarded
Restricted Share Units pursuant to Section 3.1 after the last day of active
employment of such Eligible Person and no severance allowance, or termination
settlement of any kind in respect of any Eligible Person will include or reflect
any claim for such loss of right and no Eligible Person will have any right to
assert, claim, seek or obtain, and shall not assert, claim, seek or obtain, any
judgment or award in respect of or which includes or reflects any such right or
claim for such loss of right.

 

Article 5
ADMINISTRATION

 

5.1                          Transferability

 

Rights respecting Restricted Share Units shall not be transferable or assignable
other than by will or the laws of decent and distribution.

 

5.2                          Administration

 

The Committee shall, in its sole and absolute discretion, but subject to
applicable corporate, securities and tax law requirements: (i) interpret and
administer the Plan; (ii) establish, amend and rescind any rules and regulations
relating to the Plan; and (iii) make any other determinations that the Committee
deems necessary or desirable for the administration and operation of the Plan.
The Committee may delegate to any person any administrative duties and powers
under this Plan. The Committee may correct any defect or supply any omission or
reconcile any inconsistency in the Plan in the manner and to the extent the
Committee deems, in its sole and absolute discretion, necessary or desirable.
Any decision of the Committee with respect to the administration and
interpretation of the Plan shall be conclusive and binding on the Eligible
Person and his or her legal representative. The Board may establish policies
respecting minimum ownership of Common Shares of the Corporation by Eligible
Persons and the ability to elect Restricted Share Units to satisfy any such
policy.



- 11 -

 

 

5.3                          Records

 

The Corporation will maintain records indicating the number of Restricted Share
Units credited to an Eligible Person under the Plan from time to time and the
Grant Dates of such Restricted Share Units. Such records shall be conclusive as
to all matters involved in the administration of this Plan.

 

5.4                          Statements

 

The Corporation shall furnish annual statements to each Eligible Person
indicating the number of Restricted Share Units credited to the Eligible Person
and the Grant Dates of the Restricted Share Units and such other information
that the Corporation considers relevant to the Eligible Person.

 

5.5                          Legal Compliance

 

Without limiting the generality of the foregoing, the Committee may take such
steps and require such documentation from Eligible Persons as the Committee may
determine are desirable to ensure compliance with all applicable laws and legal
requirements, including all applicable corporate and securities laws and
regulations of any country, and any political subdivisions thereof, and the
by-laws, rules and regulations of any stock exchanges or other organized market
on which Common Shares may from time to time be listed or posted and any
applicable provisions of the Income Tax Act (Canada), as amended or income tax
legislation or any other jurisdiction.

 

Article 6
AMENDMENT AND TERMINATION

 

6.1                          Amendment

 

(a)The Board reserves the right, in its sole discretion, to amend, suspend or
terminate the Plan or any portion thereof at any time, in accordance with
applicable legislation, without obtaining the approval of shareholders.
Notwithstanding the foregoing, the Corporation will be required to obtain, in
accordance with the provisions of the rules and policies of the Toronto Stock
Exchange, the approval of holders of a majority of shares present and voting in
person or by proxy at a meeting of the shareholders of the Corporation for any
amendment related to:

 

(i)the percentage of the issued and outstanding Common Shares available to be
granted under the Plan;

 

(ii)a change in the method of calculation of redemption of Restricted Share
Units held by Eligible Persons;

 

- 12 -

 



(iii)an extension to the term for redemption of Restricted Share Units held by
Eligible Persons; and      (iv)amendments to this Section 6.1 of the Plan.

 

(b)Unless an Eligible Person otherwise agrees, any amendment to the Plan or
Restricted Share Unit shall apply only in respect of Restricted Share Units
granted on or after the date of such amendment.

 

(c)Without limiting the generality of the foregoing, the Board may make the
following amendments to the Plan, without obtaining shareholder approval:

 

(i)amendments to the terms and conditions of the Plan necessary to ensure that
the Plan complies with the applicable regulatory requirements, including the
rules of the TSX, in place from time to time;

 

(ii)amendments to the provisions of the Plan respecting administration of the
Plan and eligibility for participation under the Plan;

 

(iii)amendments to the provisions of the Plan respecting the terms and
conditions on which Restricted Share Units may be granted pursuant to the Plan,
including the provisions relating to the payment of the Restricted Share Units;
and

 

(iv)amendments to the Plan that are of a “housekeeping” nature.

 

6.2                          Termination of Plan

 

The Board may from time to time amend or suspend this Plan in whole or in part
and may at any time terminate this Plan. No such amendment, suspension or
termination shall adversely affect the rights of any Eligible Person at the time
of such amendment, suspension or termination with respect to outstanding and
unredeemed Restricted Share Units credited to such Eligible Person without the
consent of the affected Eligible Person. If the Board terminates the Plan, no
new Restricted Share Units will be awarded to any Eligible Person, but
outstanding and unredeemed previously credited Restricted Share Units shall
remain outstanding, be entitled to payments as provided under Section 3.4, and
be paid in accordance with the terms and conditions of this Plan existing at the
time of termination. This Plan will finally cease to operate for all purposes
when the last remaining Eligible Person receives a payment in satisfaction of
all outstanding and unredeemed Restricted Share Units credited to such Eligible
Person, or all outstanding and unredeemed Restricted Share Units credited to
such Eligible Person are cancelled pursuant to the provisions thereof.

 

Article 7
GENERAL

 

7.1                          Rights to Common Shares

 

This Plan shall not be interpreted to create any entitlement of any Eligible
Person to any Common Shares, or to the dividends payable pursuant thereto,
except as expressly provided herein. A holder of Restricted Share Units shall
not have rights as a shareholder of the Corporation with respect to any Common
Shares which may be issuable pursuant to the Restricted Share Units so held,
whether voting, right on liquidation or otherwise.

 

- 13 -

 



7.2                          No Right to Employment

 

This Plan shall not be interpreted as either an employment or trust agreement.
Nothing in this Plan nor any Committee guidelines or any agreement referred to
in Section 2.5 nor any action taken hereunder shall be construed as giving any
Eligible Person the right to be retained in the continued employ or service of
the Corporation or any of its subsidiaries, or giving any Eligible Person or any
other person the right to receive any benefits not specifically expressly
provided in this Plan nor shall it interfere in any way with any other right of
the Corporation to terminate the employment or service of any Eligible Person at
any time.

 

7.3                          Right to Funds

 

Neither the establishment of this Plan nor the granting of Restricted Share
Units under this Plan shall be deemed to create a trust. Amounts payable to any
Eligible Person under the Plan shall be a general, unsecured obligation of the
Corporation. The right of the Employee to receive payment pursuant to this Plan
shall be no greater than the right of other unsecured creditors of the
Corporation.

 

7.4                          Successors and Assigns

 

The Plan shall be binding on all successors and assigns of the Corporation and
an Eligible Person, including without limitation, the estate of such Eligible
Person and the legal representative of such estate, or any receiver or trustee
in bankruptcy or representative of the Corporation’s or Eligible Person’s
creditors.

 

7.5                          Severability

 

If any provision of the Plan or part hereof is determined to be void or
unenforceable in whole or in part, such determination shall not affect the
validity or enforcement of any other provision or part thereof.

 

7.6                          Code Section 409A

 

(a)Although the Corporation does not guarantee to a Eligible Person any
particular tax treatment of an Award, the payments hereunder in redemption of
the Restricted Share Units are intended to comply with or be exempt from the
provisions of Section 409A of the Code, and this Plan shall be administered
accordingly. Notwithstanding the foregoing, neither the Corporation, nor its
subsidiaries or affiliates, nor any of their officers, directors, employees or
representatives shall be liable to the Eligible Person for any interest, taxes
or penalties resulting from non-compliance with Section 409A of the Code.

 

(b)All payments in respect of Restricted Share Units other than Section 409A
Covered Awards are intended to be “short-term deferrals” exempt from the
application of Code Section 409A and are intended to be made no later than the
15th day of the third month after the later of the end of (i) the first calendar
year in which the Eligible Person’s right to the payment is no longer subject to
a substantial risk of forfeiture or (ii) the first taxable year of the
Corporation in which the Eligible Person’s right to payment is no longer subject
to a substantial risk of forfeiture.

 

 

 

- 14 -

 


RESTRICTED SHARE UNIT GRANT AGREEMENT

 

This Restricted Share Unit Grant Agreement is made as of the ___ day of
__________, 20__ between _______________________, the undersigned “Eligible
Person” (the “Eligible Person”), being an employee or director of Ur-Energy Inc.
(the “Corporation”), named or designated pursuant to the terms of the Restricted
Share Unit Plan of Ur-Energy Inc. (which Plan, as the same may from time to time
be modified, supplemented or amended and in effect is herein referred to as the
“Plan”), and the Corporation.

 

In consideration of the grant of Restricted Share Units made to the Eligible
Person pursuant to the Plan (the receipt and sufficiency of which are hereby
acknowledged), the Eligible Person hereby agrees and confirms that:

 

1.The Eligible Person has received a copy of the Plan and has read, understands
and agrees to be bound by the provisions of the Plan.

 

2.The Eligible Person accepts and consents to and shall be deemed conclusively
to have accepted and consented to, and agreed to be bound by, the provisions and
all terms of the Plan and all bona fide actions or decisions made by the Board,
the Committee, or any person to whom the Committee may delegate administrative
duties and powers in relation to the Plan, which terms and consent shall also
apply to and be binding on the legal representatives, beneficiaries and
successors of the undersigned.

 

3.On ________________, 20__, the Eligible Person was granted __________
Restricted Share Units, which grant is evidenced by this Agreement.

 

4.This Restricted Share Unit Grant Agreement shall be considered as part of and
an amendment to the employment agreement between the Eligible Person and the
Corporation and the Eligible Person hereby agrees that the Eligible Person will
not make any claim under that employment agreement for any rights or entitlement
under the Plan or damages in lieu thereof except as expressly provided in the
Plan.

 

This Agreement shall be determined in accordance with the laws of Ontario and
the laws of Canada applicable therein.

 

Words used herein which are defined in the Plan shall have the respective
meanings ascribed to them in the Plan.

 

IN WITNESS WHEREOF, Ur-Energy Inc. has executed and delivered this Agreement,
and the Eligible Person has signed, sealed and delivered this Agreement, as of
the date first above written.

 

 

 

UR-ENERGY INC. 

 

 

 

Per:   Name:  



 

 

  <Name>


 

 

 

 

 

 



- 15 -

